iled 12/10/20 Page 1 of 1
Casselic Scent Pel itk PR Umet a9 oF led tat 020 Page 1 ott

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

v. [PROPOSED]
ORDER
MICHAEL HAWKINS,

20 Cr. 176 (LAK)
Defendant.

 

WHEREAS, with the defendant’s consent, his guilty plea allocution was made before a
United States Magistrate J udge on November 24, 2020;

WHEREAS, a transcript of the plea allocution was made and thereafter was transmitted to
the District Court:

WHEREAS, upon review of the transcript, this Court has determined that the defendant
entered the guilty plea knowingly and voluntarily and that there was a factual basis for the guilty

plea;

IT IS HEREBY ORDERED {re the defendant’s guilty plea is accepted. Tee Chef
I~ Myell tev werate ris. 4;

SO ORDERED:

Dated: New York, New York
Nevermber ——_, 2020
Vee. [0

THE HONORABLE LEWIS A. KAPLAN
THE HO STATES DIS¥RICT JUDGE
SOUTHERN DISTRICT OF NEW YORK
